Citation Nr: 1401111	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein






INTRODUCTION

The Veteran had active service form January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Montgomery, Alabama.  In February 2012, May 2013, and September 2013, the Board remanded this case for further development.  As the Board has remanded the Veteran's claim, the Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Sleep apnea did not manifest in service or for many years thereafter, and is not otherwise related to service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a January 2006 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  A July 2006 letter issued prior to the decision on appeal advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The Veteran has been afforded a hearing before a Decision Review Officer (DRO), at which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Since the testimony reflects an understanding of the criteria necessary to establish service connection, the Veteran is not shown to be prejudiced by any deficiency in the conduct of the hearing.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the appellant's service treatment records, post-service VA and private treatment records, Social Security Administration records, and VA examination reports.  A VA examination opinion was rendered in October 2013.  The opinion is fully adequate to adjudicate the claim as it is based upon a review of the relevant information and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, there is no additional evidence which needs to be obtained, and it may be concluded there was substantial compliance with the Board's remand instructions.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange.  See 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The current list of diseases subject to presumptive service connection does not include sleep apnea.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  Nevertheless, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  

There is no documentation of sleep apnea or a sleep disorder during service, to include a Report of Medical Examination and a Report of Medical History dated in December 1969 for separation purposes.  

February 2006 statements from the Veteran, his wife, and his mother reflect that the Veteran had problems with snoring and breathing during sleep since service, or shortly thereafter.  

VA treatment records from 2008 to the present show that the Veteran was assessed with sleep apnea. 

The Veteran underwent a VA examination in June 2009.  The examiner diagnosed sleep apnea.  

The Veteran underwent another VA examination in March 2012.  Following physical examination, the examiner diagnosed obstructive sleep apnea.  The examiner opined that the sleep apnea was less likely as not related to service.  The examiner reasoned that there is no documentation in service medical records of symptoms of sleep apnea, and the obstructive sleep apnea was diagnosed in 2008, many years after discharge from service.  

Another VA examiner provided an opinion in June 2013.  The examiner opined that the sleep apnea was less likely as not related to service.  The examiner reasoned that there was no documentation of sleep apnea in the service treatment records, and no documentation of symptoms associated with obstructive sleep apnea in treatment records in 2002.  The examiner noted that any person can snore, with as many as 50 percent of adults snoring at some time during sleep, which can be explained by being overweight, drinking alcohol before bedtime, and by nasal congestion.  The examiner stated that observing a person snoring does not diagnose sleep apnea, and with the medical evidence in the claims file indicating that the Veteran developed obstructive sleep apnea many years after discharge from service, it was unlikely related to service.   

Another VA examiner provided an opinion in October 2013.  The examiner concurred with the June 2013 VA examiner that snoring itself does not indicate sleep apnea.  The examiner did not find any evidence of interrupted sleep with episodes of apnea during military service, and with the presence of several other predisposing risk factors unrelated to service, it was concluded that it was unlikely that sleep apnea had its onset in service, or was caused by any active service disease or injury.  

As a lay person, the Veteran, his wife, and his mother are competent to state that he has had symptoms of sleep apnea and their statements that he has had these symptoms are credible.  However, the presence of these sleep apnea symptoms, as indicated by the examiners, does not necessarily establish its presence, and these individuals are not shown to have the medical expertise to diagnose the condition.  Moreover, to the extent that the Veteran has stated that he has had sleep apnea in service and thereafter, his contention is not credible because it is inconsistent with his Report of Medical History dated in December 1969 for separation purposes, in which he gave no indication that he had sleep apnea or a sleep disorder. 

The onset and etiology of sleep apnea is a medical issue that requires scientific, technical, or other specialized knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, his wife, and his mother are not competent to provide this type of evidence.  The VA opinion in October 2013, whereby the examiner concluded that sleep apnea was less likely than not incurred in or caused by service, is highly probative as it reflected the VA examiner's knowledge, training, and experience as to the etiology of the Veteran's sleep apnea, it was based on medical principles,  and applied to the facts of the case.  The VA examiner considered the nature of the Veteran's sleep apnea, history and relevant risk factors in proffering the opinion.  

Thus, the most probative evidence addressing whether there is a relationship between the claimed disability and service is the opinion of the October 2013 VA examiner.  As such, the Board considers it to carry the most evidentiary weight and as it is against the claim, the Board thus finds that the claim for service connection for sleep apnea, to include as due to Agent Orange exposure, is not warranted.  See 38 C.F.R. 3.303(d), 3.309(e); Combee, 34 F.3d at 1042.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, to include as a result of exposure to Agent Orange, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


